DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 10-13, and 21, 22, 26 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20160375515) in view of Ginestra (Electrochemical and Solid-State Letters, 10 (10) B161-B165 (2007)) in view of Sun (US 20100119843).
Xu teaches a method for depositing a plasma resistant layered structure onto a chamber component [0001] via ALD [0003].  The deposited material can be a multicomponent complex compound film that comprises yttrium oxide and can further include zirconium oxide and/or aluminum oxide (claim 4) [0004].  The materials are also taught to include not only oxides, but also fluorides and combinations of these materials to form the layered structure by ALD [0016].  claim 5) by using at least two precursors to deposit a first layer and an additional two precursors to deposit a second layer and alternate the deposition of additional first layers and second layers in cycles to build up the desired thickness of the plasma resistant coating layer [0017].  ALD coatings are taught to be conformal coatings over the substrate, so the coating and its composition will be uniformly applied over the entire substrate surface, from which it is readily apparent that the coating will be homogeneous.
Xu does not specifically teach the precursor flow steps used to deposit its taught multicomponent oxides containing more than one metal material by ALD. 
Ginestra is also directed towards depositing multicomponent oxides by ALD, and, like Xu, teaches depositing multicomponent oxides containing zirconium and yttrium (abstract).  However, it further teaches, that in order to deposit such complex oxide layers containing both yttrium and zirconia, sequentially depositing layers of the first metal oxide (e.g. zirconia) and the second metal oxide (e.g. yttria) with the relative ratios of the layers being deposited determining the properties of the deposited film, forming a nanolaminate structure of the two different materials, followed by annealing them (including a first and second layer) at a high temperature sufficient to cause interdiffusion of the layers to form the complex compound of the layers (e.g. yttria stabilized zirconia, page B161, left column).  It further teaches that the degree of homogeneity that can be obtained depends upon the thicknesses of the individual layers of the nanolaminates, with “short period nanolaminates” aiding the interdiffusion and thus helping create more homogeneous layers, such as with layers that are uniformly about 0.6nm thick (which is between 2 monolayers and 10 nanometers), based upon the effective diffusion distance for a particular annealing process (page B161-B162 the paragraph that bridges these pages).  Thus the layer thicknesses are result effective variables that should be optimized to produce a homogeneous composition after the annealing process.

Regarding the thicknesses of the layers, as discussed above, Ginestra teaches using thicknesses that overlap with applicant’s to produce a homogenous layer, furthermore, since the particular thicknesses are result effective variables that should be optimized to produce the desired homogenous layer, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “a uniform thickess of two monolayers to about 10 nanometers” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Xu does not specifically teach depositing plasma resistant layers on components other than aluminum.
Sun is also directed towards depositing plasma resistant structures onto chamber components in order to protect them from plasma exposure [0002-0004].  It similarly teaches depositing yttrium oxide and halide (fluorine is a halide) coatings for this purpose [0009].  While it teaches that the chamber component can be any conventional material, which includes aluminum, it also teaches that other materials, such as on quartz (which is a bare material and as is notoriously well known melts at 1670oC) [0030], but further says that the component does not need to have an integral coating and that the plasma resistant coating is not an integral 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to deposit discrete plasma resistant coatings of Xu on chamber components made of materials other than aluminum, such as quartz, because they were taught to be in need of such protective discrete coatings (including yttrium oxide or halide based coatings) (claim 1).
Claim 10: Since the layers are not taught to be broken (additionally ALD produces conformal films) it is readily apparent that the alternating layers of the first and second films would be intact.
Claims 11-12: Since the first and second layers thicknesses are chosen as result effective variables to produce a homogeneous layer after the annealing process, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of the first and second layers being either “different thickness” or “equal thickness” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Claims 13 and 22: Xu teaches that the layer can be a combination of different amounts of materials including yttrium oxides, yttrium fluorides, or aluminum oxides [0016]. Xu further teaches that the material can comprise not only metal oxides of yttrium (yttrium oxide), but the oxides may also be present in combination with fluoride, so using a material that includes a phase of yttrium oxide fluoride is also readily apparent from this teaching (YOXFy), which includes yttrium oxide, which can be considered part of the first layer.
Regarding the concentration range now required, MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter claim 22).
Claims 2, 21, 26, and 31: Ginestra teaches that the annealing treatment’s effectiveness is dependent not only upon the thicknesses of the layers, but also based upon the temperature and duration of the annealing treatment, and can be calculated, with a temperature of 950oC (which anticipates applicant’s claimed temperature range).  (page B161-B162 the paragraph that bridges these pages).  Thus the temperature and duration are result effective variables that should be optimized to produce a homogeneous composition after the annealing process.
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges for the temperature and duration of the annealing treatment through process optimization to produce a homogenous film, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claims 21, 26, and 31).
Furthermore, a practitioner desired to have a usable end product and thus is strongly motivated not to damage their product, so it would further be obvious to choose an annealing temperature that is configured to not damage the product, including by deforming, decomposing, or melting the component.(claim 2).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20160375515) in view of Ginestra (Electrochemical and Solid-State Letters, 10 (10) B161-B165 (2007)) in view of Sun (US 20100119843), further in view of Putkonen II (Chemical Vapor Deposition 2001, 7, 44-50).
As discussed above, Xu teaches depositing plasma protective films via ALD, including those made from yttrium oxides, however, it does not specifically teach the claimed precursors 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use tris(2.2.6.6-tetramethyl-3,5-heptanedionato) yttrium(III) as the first precursor and O3 as the second precursor in order to deposit the yttrium oxides in the film, since they were taught to be known, effective precursors for that purpose and doing so would produce no more than predictable results (claim 6).
Claims 7 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20160375515) in view of Ginestra (Electrochemical and Solid-State Letters, 10 (10) B161-B165 (2007)) in view of Sun (US 20100119843), further in view of Kaushal (US 20030029563) in view of Pilvi (Chemical Vapor Deposition 2009, 15, 27-32).
As discussed above, Xu teaches depositing plasma protective films via ALD, including those made from yttrium oxides.  It further teaches that instead of oxides fluorides can also be used [0016].  However, it does not specifically teach depositing yttrium fluoride as this coating or what precursors to use to deposit those films via ALD.  
Kaushal is also directed towards depositing plasma corrosion resistant coatings onto components (abstract).  It likewise teaches that yttrium containing oxides are useful for this purpose, but further teaches that yttrium fluoride coatings are also useful [0053].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to deposit yttrium fluoride materials as some of the fluoride materials deposited in the process of Xu, since it was specifically taught to be a suitable fluoride material for these plasma resistant coatings and doing so would produce no more than predictable results.

Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use tris(2.2.6.6-tetramethyl-3,5-heptanedionato) yttrium(III) as the first precursor and TiF4 as the second precursor in order to deposit the yttrium fluorides in the film, since they were taught to be known, effective precursors for that purpose and doing so would produce no more than predictable results (claims 7 and 30).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20160375515) in view of Ginestra (Electrochemical and Solid-State Letters, 10 (10) B161-B165 (2007)) in view of Sun (US 20100119843), further in view of Kaushal (US 20030029563).
As discussed above, Xu teaches depositing plasma protective films via ALD, including those made from yttrium oxides.  It further teaches that instead of oxides fluorides can also be used [0016].  However, it does not specifically teach depositing yttrium fluoride as one of the fluoride coatings.  
Kaushal is also directed towards depositing plasma corrosion resistant coatings onto components (abstract).  It likewise teaches that yttrium containing oxides are useful for this purpose, but further specifically teaches that yttrium fluoride coatings are also useful for this purpose [0053] and teaches that other metals can be used in place of the yttrium in these coatings, making the use of other metal fluoride coatings for this purpose readily apparent [0095].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to deposit yttrium fluoride in a first layer and other fluoride materials in second layers as some of the materials deposited in the process of Xu, since they were specifically taught to .
Response to Arguments
Applicant's arguments filed 12-22-2020 have been fully considered but they are not persuasive with any new grounds of rejection necessitated by amendment.
The new limitations have been considered above. The Ginestra reference is used to teach the new limitations.  The need for Putkonen and Han has been obviated, rendering the arguments against those references teaching those new limitations no longer dispositive.

Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL G HORNING/            Primary Examiner, Art Unit 1712